SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 5, 2011 World Wrestling Entertainment, Inc. (Exact name of registrant as specified in its charter) Delaware 001-16131 04-2693383 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1241 East Main Street, Stamford, CT (Address of principal executive (Zip Code) offices) Registrant’s telephone number, including area code: (203)352-8600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Effective August 5, 2011, Michael J. Pavone has left his position as Executive Vice President, WWE Studios, to pursue other interests. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORLD WRESTLING ENTERTAINMENT, INC. By: /s/ Vincent K. McMahon Chairman and Chief Executive Officer Dated: August 10, 2011
